DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1- 3, 6, 10-13, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goh et al. US PGPub. 2019/0319201. 	Regarding claim 1, Goh teaches a display panel (1, fig. 1-4) [0057], comprising:
 	an array substrate (100, fig. 4) [0064];
 	a flat layer (140 with planar top surface, fig. 4) [0084] disposed on the array substrate (100);
 	a pixel defining layer (150+151, fig. 4) [0090] disposed on the flat layer (140), the pixel defining layer (150+151) comprising a first pixel defining layer (150) located in a display region (DA, fig. 4) [0057] of the display panel (1), and a second pixel defining layer (151) located in an edge region (NDA, fig. 4) [0058] of a side portion of the
display region (DA); and 	a packaging layer (420, fig. 4) [0060] disposed on the first pixel defining layer (150); 	wherein a bending region (BA, fig. 4) [0058] is disposed in the edge region (NDA) of the display panel (1), and 	a blocking structure (152 in DM2 and DM1 region, fig. 4) [0098] is disposed on the second pixel defining layer (151) for blocking [0060] the packaging layer (420) from extending to the bending region (BA); and
 	an active semiconductor layer (210, fig. 4) [0067] disposed on the flexible substrate (100); 	a gate insulating layer (120, fig. 4) [0069] covering the active semiconductor layer (210);
 	a gate metal layer (220, fig. 4) [0072] disposed on the gate insulating layer (1201); 	an interlayer dielectric layer (130, fig. 4) [0073] covering the gate metal layer (220); and 	a drain metal layer (232, fig. 4) [0078] disposed on the interlayer dielectric layer (130), and the flat layer (140) disposed on the drain metal layer (232) (Goh et al., fig. 1-4). 	Regarding claims 2 and 12, Goh teaches the display panel as claimed in claims 1 and 11, wherein the blocking structure (152) comprises a first blocking portion (152 on DM1 region, fig.4; hereinafter called 152-DM1) disposed between the display region (DA) and the bending region (BA), and the first blocking portion (152-DM1) contacts (indirectly contacts, i.e., intervening layers between packaging layer and first blocking layer is permissible) the packaging layer (420) (Goh et al., fig. 4).  	In order to overcome the current grounds of rejection, the claim must positively recite that the first blocking layer directly contacts the packaging layer.
 	Regarding claims 3 and 13, Goh teaches the display panel as claimed in claims 2 and 12, wherein a whole cross section (plan view) of the first blocking portion (152-
 	Regarding claims 6 and 16, Goh teaches the display panel as claimed in claims 3 and 13, wherein the first blocking portion (152-DM1) comprises a blocking layer (152) disposed on the pixel defining layer (151) (Goh et al., fig. 4).
 	Regarding claims 10 and 20, Goh teaches the display panel as claimed in claims 3 and 13, wherein the blocking structure (152) further comprises at least one second blocking portion (152 on DM2 region, fig.4; hereinafter called 152-DM2) spaced with the first blocking portion (152-DM1), and the at least one second blocking portion (152-DM2) is parallel to the first blocking portion (152-DM1) (Goh et al., fig. 4).
 	Regarding claim 11, Goh teaches a display panel (1, fig. 1-4) [0057], comprising:
 	an array substrate (100, fig. 4) [0064];
 	a flat layer (140 with planar top surface, fig. 4) [0084] disposed on the array substrate (100);
 	a pixel defining layer (150+151, fig. 4) [0090] disposed on the flat layer (140), the pixel defining layer (150+151) comprising a first pixel defining layer (150) located in a display region (DA, fig. 4) [0057] of the display panel (1), and a second pixel defining layer (151) located in an edge region (NDA, fig. 4) [0058] of a side portion of the
display region (DA); and 	a packaging layer (420, fig. 4) [0060] disposed on the first pixel defining layer (150);.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. US PGPub. 2019/0319201.equal to (similar, fig. 4; see also examiner’s fig. 1) a length of the first blocking portion (152-DM1) (see examiner’s fig. 1) (Goh et al., fig. 4).
    PNG
    media_image1.png
    831
    1189
    media_image1.png
    Greyscale

                                                          Examiner’s Fig. 1 	Although Goh does not explicitly disclose that a length of a side of the packaging layer (420) near a side of the first blocking portion (152-DM1) is less than or equal to a length of the first blocking portion (152-DM1), at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in art  	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. US PGPub. 2019/0319201 as applied to claims 2 and 12 above, and further in view of Bae et al. US PGPub. 2019/0165312. 	Regarding claims 5 and 15, Goh teaches the display panel as claimed in claims 2 and 12, wherein a whole cross section (fig. 2, plan view) of the first blocking portion (152-DM1) is disposed around a circumference of the display region (DA) (dam in other areas including the top, left and right side, [0060] in addition to the dam already on the bottom side as shown in fig. 2) (Goh et al., fig. 2 and 4). 	But Goh fails to teach wherein a whole cross section (fig. 2, plan view) of the first blocking portion (152-DM1) is a ring shape, and the first blocking portion is disposed around a circumference of the display region (DA). 	However, Bae teaches a display panel (100, fig. 4, 6 and 8) [0073] comprising a first blocking portion (120, fig. 6 and 8) [0111], wherein a whole cross section (fig. 6, plan view) of the first blocking portion (120) is a ring shape (fig. 6), and the first blocking portion (120) is disposed around a circumference (surround, [0111]) of the display .
 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goh et al. US PGPub. 2019/0319201 and Bae et al. US PGPub. 2019/0165312 as applied to claims 6 and 16 above, and further in view of Kim et al. US PGPub. 2020/0313102. 	Regarding claims 7 and 17, Goh in view of Bae does not teach the display panel as claimed in claims 6 and 16, wherein a longitudinal section of the blocking layer (152) is an inverted trapezoid shape. 	However, Kim teaches a display panel (fig. 6) [0030] wherein a longitudinal section of the blocking layer (181, fig. 6) [0108] is an inverted trapezoid shape [0108]. (Kim et al., fig. 6, [0108]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the shape of the blocking layer of Goh with the shape of the blocking layer of Kim because the inverted trapezoid shape of blocking layers, including other shapes and sizes (Kim et al., [0108]) is well-known in the art and such substitution is art recognized equivalence for the same purpose (for blocking of material from entering from one portion of a display to another) to obtain predictable results such as preventing moisture from penetrating into unwanted areas of the display (Kim et al., [0108]) (see MPEP 2144.06).
                                                  Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the first blocking portion comprises a blocking groove disposed on the pixel defining layer” as recited in claims 8 and 18 and I combination with the rest of the limitations recited in claims 1-3 and 11-13.
 	Claims 9 and 19 are also objected to as objected as allowable for further limiting and depending upon allowed claims 8 and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892